Citation Nr: 0126006	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  98-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as  a result of exposure to Agent 
Orange or as a result of in-service tobacco use and/or 
acquired nicotine dependence. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
February 1974.  He is deceased, and the appellant is his 
surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the above 
claim.  The appellant appealed the RO's decision to the 
Board. 

In a decision dated August 14, 2000, the Board denied the 
appellant's claim.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 5, 2001, Order, the Court vacated the 
Board's decision in accordance with a Motion for Remand, and 
this issue was returned to the Board for further development 
and adjudication.

In March 2000, a video-conference hearing was held before a 
Board member who is no longer employed at the Board.  See 
38 U.S.C.A. § 7107(c) (West Supp. 2001).  The appellant was 
offered the opportunity to appear for another hearing, but 
declined.  


REMAND

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the appellant's claim so 
that she is afforded every possible consideration.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection for bronchiectasis may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

The law also provides a presumption of service connection for 
certain diseases which become manifest to a compensable 
degree after separation from service for veterans who served 
in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2001).  The presumption is a 
rebuttable one.  38 C.F.R. § 3.307(d) (2001).   

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1040 (1994).  The Secretary of Veterans Affairs, 
under the authority granted by the Agent Orange Act of 1991, 
has determined that a presumption of service connection based 
on exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

Here, the veteran died on May [redacted], 1997.  The death 
certificate listed the cause of his death as interstitial 
fibrosis due to or as a consequence of viral pneumonia.  He 
was service connected for a hiatal hernia, nephrolithiasis, 
hemorrhoids, and a right inguinal hernia.

The veteran's service medical records reveal treatment for 
colds, sinus symptoms, and/or upper respiratory infections on 
several occasions.  A February 1966 chest 
x-ray disclosed a small 6 by 10 millimeter soft tissue nodule 
in the left lower lung field.  Follow-up tomogram and x-ray 
examination in March 1966 was negative with a notation that 
the previous finding must have been fortuitous and 
"artifactial."  The veteran was also treated for 
bronchitis/probable pneumococci in September and October 
1969. 

First, it is possible that potentially relevant medical 
records exist that have not been obtained.  Private treatment 
records dated in December 1978 note that the veteran recently 
had a complete military examination, including pulmonary 
function tests (PFTs), in Montgomery and was told that he had 
decreased breathing ability.  This examination report is not 
of record, and should be associated with the claims file on 
remand.  See 38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001); 66 
Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).
  
Additionally, in her September 1999 substantive appeal the 
appellant stated that the veteran's treatment for bronchitis 
started during service in 1969 and continued until his death 
in 1997.  She testified in March 2000 that he constantly went 
to doctors for lung problems and was hospitalized about once 
a year.  The first post-service private medical records of 
the veteran are dated in 1978, and it is possible that he 
received treatment for pulmonary problems prior to this time.  
In fact, in December 1978 he reported having shortness of 
breath for some years.  Accordingly, the RO should make 
arrangements to obtain any additional post-service medical 
records of the veteran showing treatment for pulmonary 
problems.  See 38 U.S.C.A. § 5103A(b) and (c)(2) (West Supp. 
2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).

Interstitial fibrosis and viral pneumonia are not among the 
presumptive diseases listed under 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Without a presumptive 
disease, the presumption of in-service exposure to an 
herbicide agent is not applicable and the appellant must 
provide evidence of exposure to Agent Orange in service.  See 
McCartt v. West, 12 Vet. App. 164 (1999) (both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent).  Accordingly, the 
appellant should be given an opportunity to submit any 
evidence showing that the veteran was actually exposed to 
Agent Orange during his time in Vietnam.  The RO should also 
ask that the National Personnel Records Center (NPRC) provide 
any available evidence verifying that the veteran was exposed 
to Agent Orange in Vietnam and to verify his dates of service 
in Vietnam.

Finally, a VA medical opinion taking into account the 
veteran's complete treatment records is needed.  See 
38 U.S.C.A. § 5103A(d)) (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).

This case is REMANDED for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her claim and of what part 
of such evidence VA will attempt to 
obtain on her behalf.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159(b)).  The notice should include 
informing her of the need for the 
following:

a.  evidence showing that the 
veteran was exposed to Agent Orange 
during his time in Vietnam;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for pulmonary problems since 
his separation from service, 
including, but not limited to, prior 
to 1978; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
pulmonary problems since his 
separation from service and the 
approximate dates of such treatment, 
including, but not limited to, prior 
to 1978.

2.  Request all private treatment records 
for which the appellant provides 
releases, and associate with the claims 
file all VA treatment records of which 
she provides adequate identifying 
information.  

3.  Contact the NPRC, or any other 
applicable source, and ask for any 
evidence verifying that the veteran was 
exposed to Agent Orange in Vietnam; 
copies of his complete service personnel 
records; verification of his dates of 
service in Vietnam; and a copy of the 
complete military examination, including 
PFTs, conducted in Montgomery in 1978, as 
well as any additional relevant medical 
records.

4.  If any development undertaken 
pursuant to information or releases 
provided by the appellant above is 
unsuccessful, undertake appropriate 
notification action, to include notifying 
her what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken.  38 U.S.C.A.  
§ 5103A(b)(2) (West Supp. 2001). 

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, prepare 
a memorandum for the file indicating 
whether  in-service exposure to Agent 
Orange is shown.  Request that a VA 
pulmonary specialist review the medical 
records in the claims file and render 
opinions on the following matters:

(a)  An opinion as to the date of onset 
and etiology of the veteran's pulmonary 
disease.  Is it at least as likely as not 
that any pulmonary disease was related to 
any in-service disease or injury, 
including the pulmonary problems 
documented in the service medical records 
and/or exposure to Agent Orange, if such 
in-service exposure is documented?  

(b)  To what extent did the veteran's 
smoking in service contribute to any 
pulmonary disease, as opposed to the pre-
service and post-service years of 
smoking?

The doctor should indicate in the report 
that the claims file was reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.  

6.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the medical report.  Ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned for correction.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.

8.  Readjudicate the appellant's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claim on appeal remains 
adverse to the appellant, she and her 
attorney should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The 
appellant need take no action until she is so informed.  
She has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purposes of this REMAND are to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001). 



